Exhibit 10.3

 

EBIX ACQUIRES SYDNEY BASED PREMIER INSURANCE EXCHANGE TELSTRA EBUSINESS SERVICES

 

ACQUISITION LIKELY TO BE ACCRETIVE TO EBIX EPS

 

ATLANTA, GA — December 24, 2007 — Ebix, Inc. (NASDAQ: EBIX), a leading
international developer and supplier of software and e-commerce solutions to the
insurance industry, today announced that it has signed a binding agreement to
acquire Telstra eBusiness Services effective the 1st of January 2008. The
closing of the transaction is slated to be done on 2nd January 2008.

 

Telstra eBusiness Services is a leading provider of integrated e-business
productivity solutions to the general insurance industry in Australia. The
company connects the back offices of insurance underwriters and intermediaries
in real time. The core product of the business is Sunrise Exchange which
connects leading insurers and brokers to process general insurance policies
electronically. Today Sunrise Exchange is seen as a premier insurance exchange
that processes 4.7 million transactions across 1.4 million policies today in
Australia. Approximately 84% of the brokers in Australia use Sunrise Exchange to
transact general insurance policies.

 

The deal will involve upfront cash payment of AUD 50 million (Approximately US$
43.4 million) to Telstra at the time of closing on 2nd January 2008. Ebix funded
the acquisition through a mix of equity sale, convertible debt and a credit line
from the bank.

 

The decision to sell the business to Ebix came after the Telstra board concluded
the business was not part of its core operations and would be better suited to
Ebix, which already operates in the field.

 

“This is a good result for Telstra and, also, a positive move for TeBS (Telstra
eBusiness) as the core business of Ebix is insurance industry transaction
processing and software,” Telstra Enterprise and Government Group Managing
Director, David Thodey said.

 

David added, “Bringing the two businesses together will create opportunities to
extend the range of e-commence facilities available for the insurance
industry.Telstra and Ebix will work together to ensure a seamless transition of
the business.”

 

Robin Raina, Chairman, President and CEO of Ebix, Inc., said, “The acquisition
of Telstra eBusiness is another step forward towards establishing Ebix as a
leading powerhouse of insurance transactions in the world. Sunrise Exchange
coupled with our broking systems will help us offer end to end seamless
transactions to the insurers and brokers in Australia.”

 

 

--------------------------------------------------------------------------------


 

 

Robin added, “On the economic front, we are excited about this acquisition on
many accounts. Firstly it brings a revenue base to the company that is 90%
recurring. Secondly it is a business that is likely to be extremely accretive to
Ebix earnings per share (“EPS”) in the near and long term future.”

 

Robin also said, “We also believe that this acquisition will open cross selling
opportunities for us on many fronts. Besides the above, the recurring revenue
base, strong cash flows, market leadership and the growth possibilities of the
business made Telstra eBusiness a natural fit for Ebix.”

 

No financial advisors were involved in the transaction from the Ebix side.
PriceWaterhouseCoopers served as financial advisors to Telstra for this
transaction.

 

About Telstra eBusiness

 

Telstra eBusiness is the leading provider of e-business solutions to the
insurance industry in Australia. Its e-business solutions provide an integrated
exchange which is utilized by insurers, intermediaries, and other insurance
channel providers, across Australia today. Over the years, it has been designing
and delivering increasingly innovative and integrated electronic solutions that
have helped improve business productivity and responsiveness. For more
information, visit the Telstra eBusiness website at www.telstraebusiness.com.au

 

About Telstra

 

Telstra (ASX: TLS) is Australia’s leading telecommunications and information
services company, with one of the best known brands in the country. Telstra
(OTC:TLSYY) offers a full range of services and compete in all
telecommunications markets throughout Australia, providing more than 9.86
million Australian fixed line and more than 8.9 million mobile services. For
more information, visit the Telstra website at www.telstra.com.au

 

(I)

 

(II)                                  ABOUT EBIX

 

Ebix, Inc. is a leading international supplier of software and e-commerce
solutions to the insurance industry.  Ebix provides a series of application
software products for the insurance industry ranging from carrier systems,
agency systems and exchanges to custom software development for all entities
involved in the insurance and financial services industries.

 

Ebix strives to work collaboratively with clients to develop innovative
technology strategies and solutions that address specific business challenges.
Ebix combines the newest technologies with its capabilities in consulting,
systems design and integration,

 

--------------------------------------------------------------------------------


 

IT and business process outsourcing, applications software, and Web and
application hosting to meet the individual needs of organizations.

 

With bases in Singapore, Australia, UK, the US, New Zealand, India and Canada,
Ebix employs insurance and technology professionals who provide products,
support and consultancy to more than 3,000 customers on six continents.  Ebix’s
focus on quality has enabled it be awarded Level 5 status of the Carnegie Mellon
Software Engineering Institute’s Capability Maturity Model (CMM).  For more
information, visit the Company’s website at www.ebix.com

 

 

SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS

 

 

Safe Harbor for Forward Looking Statements under the Private Securities
Litigation Reform Act of 1995 — This press release contains various forward
looking statements and information that are based on management’s beliefs, as
well as assumptions made by, and information currently available to management,
including statements regarding future economic performance and financial
condition, liquidity and capital resources, acceptance of the Company’s products
by the market and management’s plans and objectives.  The Company has tried to
identify such forward looking statements by use of words such as “expects,”
“intends,” “anticipates,” “plans,” “believes,” “will,” “should,” and similar
expressions, but these words are not the exclusive means of identifying such
statements.  Such statements are subject to various risks, uncertainties and
other factors which could cause actual results to vary materially from those
expressed in, or implied by, the forward looking statements. Such risks,
uncertainties and other factors include the extent to which the Company’s new
products and services can be successfully developed and marketed, the
integration and other risks associated with recent and future acquisitions, the
willingness of independent insurance agencies to outsource their computer and
other processing needs to third parties, the Company’s ability to continue to
develop new products to effectively address market needs in an industry
characterized by rapid technological change, the Company’s dependence on the
insurance industry (and in particular independent agents), the highly
competitive and rapidly changing automation systems market, the Company’s
ability to effectively protect its applications software and other proprietary
information, the Company’s ability to attract and retain quality management, and
software, technical sales and other personnel, the potential negative impact on
the Company’s outsourcing business in India from adverse publicity and possible
governmental regulation, the risks of disruption of the Company’s Internet
connections or internal service problems, the possibly adverse effects of a
substantial increase in volume of traffic on the Company’s website, mainframe
and other servers, possible security breaches on the Company’s website and the
possible effects of insurance regulation on the Company’s business. Certain of
these, as well as other, risks, uncertainties and other factors, are described
in more detail in Ebix’s periodic filings with the Securities and Exchange
Commission, including the company’s annual report on form 10-K for the year
ended December 31, 2006, included under “Item 1. Business—Risk Factors.”  Except
as expressly required by the federal securities laws, the Company undertakes no
obligation to update any such factors or to publicly update any of the forward
looking statements contained herein to reflect future events or developments or
changed circumstances or for any other reason.

 

CONTACT:

Jesenia Jurado

Ebix, Inc.

678 -281-2036 or jjurado@ebix.com

 

 

--------------------------------------------------------------------------------

 